  Case 1:20-cv-00541-DCJ-JPM Document 39-5 Filed 04/07/21 Page 1 of 1 PageID #: 435



                                            .*
                                     AleXapq~la
                                                    C"0lAt-StArltv
                                                  June 17,2020

                                           GENERAL ORDER 20-01


      To: All Sworn Personnel

      From: Jerrod D. King, Chief of Police

      Re: Neck Restraints/Chokehold

       To All Officers:

       Effective immediately, no officer shall apply any type of neck restraintlchokehold to any
       individual unless the situation is one where the use of lethal force is reasonable or if the officer
       or another person is in immediate danger of suffering great bodily harm.




                                                                                                                   •
                         !
        errod D. King
       Chief of Police




                                                                                                        Jerrod D. King
                                                                                                        Chiefof Police
                                                                                                   Post Office Box 7627
                                                                                           Alexandria, Louisiana 71306
Jeffrey W Hall                                                                Tel(318)441-6401· fax (318)441-6520
Mayor                                                                               e-mail: jerrod.kins@cityofalex.com
                 Plaintiff's Exhibit D Page 1 of 1
